Citation Nr: 1751268	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a right shoulder disorder.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at an April 2015 videoconference hearing before a Veterans Law Judge is no longer employed by the Board.  A transcript is associated with the claims file.  In a May 2016 letter, VA notified the Veteran that the Veterans Law Judge was unavailable to decide his case and informed him that he could elect to have another hearing before a different Veterans Law Judge.  In September 2016, the Veteran indicated that he did not want another hearing. 

In June 2015 and December 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Initially, the Board notes that the December 2016 remand had directed the AOJ to secure the Veteran's complete service personnel records and to search for a military police report dated in 1953 or 1954 regarding the reported incident that resulted in his ankle injury when he dove out of a moving car.  Although the AOJ did request his service personnel and treatment records, it does not appear that any attempt was made to search for the military police report.  Therefore, a remand is required. See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Moreover, in the December 2016 remand, the Board directed that the claims file be returned to the January 2016 VA examiner to obtain an addendum opinion that addressed the Veteran's lay statements and the private opinions suggesting a nexus between the Veteran's current disorders and his military service.  The remand also instructed that the VA examiner opine as to whether there is any medical reason to accept or reject the assertion that osteoarthritis began in service.  

Following the remand, an additional VA medical opinion was obtained in April 2017 from the January 2016 VA examiner.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he explained that the current shoulder, hand, ankle, and knee disorders were a degenerative process in nature.  The examiner indicated that the Veteran demonstrated degenerative arthritis of multiple joints that were less likely than not related to a one-time event or injury, but rather were due to repetitive wear and tear throughout the course of his life, which has just as much to do with his civilian/occupational duties as his combat duties.  However, the Board notes that the examiner did not address the service treatment treatments records, lay statements, and private medical opinions as directed in the prior remand.  Moreover, his statement that the disorders were related just as much to his civilian life as his military duties implies that there could be a nexus.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain the military police report dated in 1953 or 1954 regarding the reported incident that resulted in his ankle injury when he dove out of a moving car.  If any additional information is needed from the Veteran to search for the record, the AOJ should contact him to obtain such information.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his knees, ankle, shoulders, and hands, to include any outstanding records from Dr. M.W. dated from 1988 to June 2006 and since August 2010 and from Beaumont Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate the records with the claims file.

The AOJ should also obtain any outstanding VA medical record.

3.  After completing the foregoing development, the AOJ should obtain an additional medical opinion as to the nature and etiology of any bilateral ankle, knee, shoulder, and hand disorders that may be present.  A physical examination is only needed if determined necessary by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, hearing testimony, private medical opinions, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current bilateral ankle, knee, shoulder, and hand disorders that manifested in service or that are otherwise related to his military service, including any injury, symptomatology, or duties therein.

In providing this opinion, the examiner should specifically consider the following evidence:

* a March 1953 service treatment record reflecting treatment for Achilles tendonitis;
* a December 1954 separation examination noting a normal clinical evaluation of all systems;
* records reflecting a total right knee replacement in August 2001;
* VA treatment records dated from 2003 to 2012 documenting diagnoses of osteoarthritis and degenerative arthritis of the knees, ankles, hands, and right shoulder;
* a February 2003 private medical record reflecting progressive right ankle arthritis since a crushing injury to that ankle "18 years ago";
* a July 2013 statement from Dr. A.P. indicating that the Veteran's statement of how he incurred osteoarthritis while in service "is conceivable with reason";
* several statements from Dr. M.W. indicating that the Veteran's osteoarthritis began during service.  See, e.g., October 2015 Private Medical Records;
* July 2013 correspondence from the Veteran's sister, J.M., who is a nurse and works as a Detroit Public School System Teacher/Counselor, stating "In my review of [the Veteran's] records and his Army history . . . and his statements as to how he incurred osteoarthritis (bilateral ankles, hands, knees), while in Army service is highly conceivable, within reason and probability that this is true"; and
* the Veteran's April 2015 testimony stating that he injured his ankles in basic training and during service as a military policeman when he had to exit a patrol car moving at a high rate of speed; injuring his hands while doing pushups on his fingertips during basic training; injuring his knees from marching, running, and falling on them during rifle training; injuring his right shoulder from the recoil of an M1 rifle during basic training; and that his job as a military policeman caused physical exertion and resulted in physical assault as he carried out his duties.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the medical opinion and ensure that it complies with the foregoing remand directive.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




